DETAILED ACTION
This office action is in response to applicant’s amendments filed on 02/25/2021. 
Currently claims 1 and 19-28 are pending in the application.
Allowable Subject Matter
In light of applicant’s amendments filed on 02/25/2021,
Claims 1 and 19-28 are allowed. 
The following is the examiner’s statement of reasons of allowance.
Amended independent claim 1 is allowable because the closest prior art US Patent Pub # US 2011/0073900 A1 to Sugizaki teaches, a method, comprising: 
forming a wafer of plurality of light emitting devices (12; Fig. 3A; [0016]; i.e. light-emitting element; there should be a lot of light emitting devices on the wafer) on a first substrate (11; Fig. 3A; [0038]; i.e. substrate), 
each of the plurality of light emitting devices (12) separated from each other by a space (18; Fig. 3A; [0039]; i.e. dividing trenches); 

    PNG
    media_image1.png
    342
    571
    media_image1.png
    Greyscale

disposing, on (including intervening insulating film 24 in some portions of 12) the wafer of the plurality of light emitting device (12), one or more metal base layers (23; Fig. 4B; [0041]; i.e. seed metal), 

    PNG
    media_image2.png
    382
    591
    media_image2.png
    Greyscale

disposing a removable material (51; Fig. 4B; [0041]; i.e. plating resist layer) on the one or more metal base layers (23) coincident to the spaces (18/18a) between the plurality of light emitting devices (12) (Fig. 4B; [0041]); 
disposing a metal layer (21 and 22; Fig. 4B; [0042]; i.e. n-side and p-side electrode pad; electrode pad is a metal layer [0021]) over the one or more metal base layers (23) between the removable material (51) (Fig. 4B; [0042]); 
removing the removable material (51) (Fig. 4B; [0043]); 
removing the first substrate (11) (Fig. 6A; [0052]).
Sugizaki further teaches, disposing an electrically insulating material (35; Fig. 5B; [0044]; i.e. resin) in spaces inside the light emitting device where the removable material (51) was removed; 

    PNG
    media_image3.png
    380
    704
    media_image3.png
    Greyscale

Sugizaki teaches in a slightly different method of Fig. 9, disposing an electrically insulating material (53; Fig. 9; [0060]; i.e. plating resist) in spaces between light emitting devices (12) (Fig. 9; [0060]);

    PNG
    media_image4.png
    513
    697
    media_image4.png
    Greyscale

However, neither Sugizaki nor any cited prior art, appear to explicitly disclose, in context, disposing a metal pad layer on the plurality of light emitting devices, such that the metal pad layer includes a space that forms a first metal pad and a second metal pad within each light emitting device; disposing a removable material on the one or more metal base layers coincident to the space between the first metal pad and the second 
Specifically, the aforementioned ‘disposing a metal pad layer on the plurality of light emitting devices, such that the metal pad layer includes a space that forms a first metal pad and a second metal pad within each light emitting device; disposing a removable material on the one or more metal base layers coincident to the space between the first metal pad and the second metal pad of each light emitting device; and disposing an electrically insulating material in spaces between the first metal pad and the second metal pad of each light emitting device where the removable material was removed,’ is material to the inventive concept of the application at hand to provide finished light emitting devices without requiring a structurally supporting sub-mount that must be sliced and thereby reducing the manufacturing cost.
Dependent claims 19-28 depend, directly or indirectly, on allowable independent claim 1. Therefore, claims 19-28 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


05/24/2021

/CHARLES D GARBER/Supervisory Patent Examiner, Art Unit 2812